Citation Nr: 9922071	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-25 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1934 to December 
1957.  The veteran died on January [redacted], 1994.  The appellant 
is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death.

The Board notes that this claim was previously before the 
Board and was the subject of a December 3, 1996, decision.  
That decision was vacated by a May 6, 1998, Order of the 
United States Court of Appeals for Veterans Claims, pursuant 
to a May 5, 1998, Joint Motion for Remand.  Pursuant to that 
Joint Motion for Remand, the Board remanded this claim in a 
September 1998.  The requested development has been completed 
and this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died on January [redacted], 1994.  The death 
certificate lists the cause of death as cardiogenic shock due 
to (or as a consequence of) myocardial infarction due to (or 
as a consequence of) coronary disease.

3.  The competent, unaltered medical evidence does not show 
that the veteran had any cardiovascular disability, to 
include hypertension, during his active duty service, nor 
does the competent, unaltered medical evidence show that 
cardiovascular-renal disease, including hypertension, 
manifested to a compensable degree within one year following 
the veteran's separation from service, or was proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.

4.  The competent medical evidence of record does not show 
that the veteran's hypothyroidism resulted in any 
cardiovascular disability or was the proximate cause of any 
cardiovascular disability, nor does the competent medical 
evidence show that hypothyroidism was a principal or 
contributory cause of the veteran's death.

5.  The evidence of record does not show that a service-
connected disability was a principal or contributory cause of 
the veteran's death.

6.  The evidence does not show that the veteran's service-
connected right knee disability, left knee disability, 
tinnitus, sinusitis, hemorrhoidectomy, or hypothyroidism was 
a principal or contributory cause of his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that a service-connected disability 
was a principal or contributory cause of the veteran's death 
and that service connection for the cause of the veteran's 
death is warranted.  After a review of the record, the Board 
finds that the appellant's contentions are not supported by 
the evidence, and her claim is denied.

In general, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  Contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (1998).

An essential element in determining whether a service-
connected disability was a principal or contributory cause of 
death, is determining whether a disability is service-
connected.   Service connection may also be established for a 
chronic disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (1998).  Cardio-vascular renal 
disease, including hypertension, is a chronic disease with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1998).  The Board also notes that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

The veteran died on January [redacted], 1994.  The death certificate 
lists the cause of death as cardiogenic shock due to (or as a 
consequence of) myocardial infarction due to (or as a 
consequence of) coronary disease.

At the time of his death, the veteran had established service 
connection for a right knee disability, evaluated as 30 
percent disabling; for a left knee disability, evaluated as 
20 percent disabling; for tinnitus, evaluated as 10 percent 
disabling; for sinusitis, evaluated as noncompensably 
disabling; for a hemorrhoidectomy, evaluated as 
noncompensably disability; and for hypothyroidism, evaluated 
as noncompensably disabling.  The veteran had established a 
combined service-connected disability rating of 50 percent.

Therefore, as a cardiovascular disability is shown to be the 
cause of the veteran's death, the pertinent issue for 
consideration is whether any cardiovascular disease was 
incurred in or aggravated by service; whether any 
cardiovascular-renal disease, to include hypertension, was 
manifested to a compensable degree within one year following 
the veteran's separation from service; or whether any 
cardiovascular disease is proximately due to or the result of 
any disease or injury incurred in or aggravated by service.  
The appellant's claim would also succeed if one of the 
disabilities for which the veteran had established service-
connection at the time of his death, or a disability for 
which service connection could have been established, were 
shown to have been a principal or contributory cause of the 
veteran's death.

A review of the veteran's service medical records fails to 
reveal any treatment for or diagnosis of any cardiovascular 
disability including hypertension in service.  Also, the 
evidence does not show that cardiovascular-renal disease 
including hypertension was manifested to a compensable degree 
within one year following separation from service.  The 
veteran's August 1957 retirement examination found a blood 
pressure of 112/68 sitting, 120/60 recumbent, and 130/70 
standing; and found his heart and vascular system to be 
normal.  His December 1957 retirement examination recorded 
identical scores.  The veteran indicated in the accompanying 
report of medical history, and in a September 1957 report of 
medical history, that he did not have, nor had he ever had 
high or low blood pressure; pain or pressure in his chest; or 
palpitation or pounding of his heart.  An August 1957 service 
medical examination found the veteran's blood pressure to be 
112/68.  A February 1957 electrocardiographic report, an 
August 1957 electrocardiographic report, and a December 1957 
electrocardiographic report each provided a summary of a 
normal electrocardiogram.  Furthermore, a December 1957 
radiographic report found the veteran's chest to be normal.  
The Board finds that the veteran's service medical records do 
not show treatment for or a diagnosis of coronary disease, or 
of any cardiovascular disability.

The Board notes that the veteran separated from service on 
December 31, 1957.  Therefore, in order for any 
cardiovascular-renal disease, including hypertension, to 
manifest to a compensable degree within one year following 
his separation from service, the medical evidence must first 
show some evidence of complaint of or treatment for any 
cardiovascular-renal disease, including hypertension, on or 
before December 31, 1958.

The Board notes that the veteran, while still alive, 
submitted copies of a November 4, 1958, and an October 20, 
1959, medical report from the United States Air Force 
Hospital at Orlando Air Force Base, in Orlando, Florida.  The 
November 1958 report, as submitted by the veteran, contains 
the notation "Refill Adlomet-250 1-3 times daily."  The 
October 1958 report, as submitted by the veteran, contains 
the notation "Refill Aldomet 250 mg one table three times a 
day."  However, the Board notes that there is a discrepancy 
between those medical reports submitted by the veteran and 
those reports received from the facility.  The reports 
received from the United States Air Force Hospital at Orlando 
Air Force Base, in Orlando, Florida, prior to the receipt of 
those copies submitted by the veteran, do not contain the 
notations regarding Aldomet or any prescriptions thereof.  In 
fact, those copies of the November 1958 and October 1959 
medical reports, although otherwise identical, contain blank 
spaces where the veteran's versions of those reports contain 
notations stating that prescriptions of Aldomet were 
refilled.  Furthermore, the notations regarding Aldomet were 
made, on both occasions, in a different handwriting than that 
used by the treating physician.

However, the Board feels that further research is needed to 
clarify whether the veteran may have been treated by the 
prescription of Aldomet within one year following his 
separation from service, in light of the May 1998 remand of 
this case by the United States Court of Appeals for Veterans 
Claims, pursuant to the May 1998 Joint Motion for Remand, 
which stated that the Board did not articulate adequate 
reasons and bases for its denial.

In that regard, the Board notes that the RO, in the March 
1999 supplemental statement of the case, referred to two 
references which may be of some assistance in clarifying this 
matter.  The first reference, notes that the patent for the 
preparation of Methyldopa (a drug with the trade name 
Aldomet) was apparently obtained in 1959, while the patent 
for the pharmaceutical dosage forms was obtained in 1966.  
Susan Budavari, et al., The Merck Index, Twelfth Edition, p. 
1034 (Susan Budavari, et al., eds. 1996).  The second 
reference notes that Methyldopa was "introduced to clinical 
medicine in 1963."  Louis Sanford Goodman & Alfred Gilman, 
The Pharmacological Basics of Therapeutics, Eighth Edition, 
pp. 789-791 (1990).  Given that evidence, the Board finds it 
extremely unlikely that the veteran was prescribed a 
pharmaceutical dosage of Aldomet in 1958, prior to the 
issuance of a patent for Methyldopa.

Therefore, the only conclusion that the Board may draw is 
that the versions of the medical reports submitted by the 
veteran, which differ from those reports previously obtained 
by having notations of refills of prescriptions of Aldomet 
added, must have been altered by the veteran or by someone 
acting on his behalf prior to their submission to VA.  
However, as copies of the reports without the altered 
notations are present in the claims folder, the Board finds 
that those reports, without the mention of Aldomet, must be 
the genuine reports, while those altered reports submitted by 
the veteran must be seen to be unreliable and not credible.  
Therefore, in weighing the evidence the Board will attach no 
significance or persuasive value to any altered reports which 
purport to show refills of Aldomet in November 1958 and 
October 1959.  Furthermore, the Board will attach no 
significance or persuasive value to medical opinions formed 
based on the analysis of those altered reports.

In order to fully investigate whether any cardiovascular-
renal disease, including hypertension, manifested to a 
compensable degree within one year following separation from 
service, the Board also notes that the severity of a 
disability is ascertained, for VA rating purposes, by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  
Hypertensive vascular disease is evaluated pursuant to the 
criteria found in Diagnostic Code 7101 of the Schedule.  
38 C.F.R. § 4.104 (1998).  Under those criteria, in order to 
manifest to a compensable degree, the evidence must show 
diastolic pressures of predominantly 100 or more; systolic 
pressures of predominantly 160 or more; or a history of 
diastolic pressure predominantly 100 or more with the 
requirement of medication for continuous control.  38 C.F.R. 
§ 4.104 (1998). 

However, the Board finds that even were the altered medical 
reports found to be genuine, the veteran's alleged 
hypertension would not meet the required test of having 
manifested to a compensable degree, within one year following 
his separation from service.  While notations of the 
prescriptions of medication had been added to a medical 
report within one year following the veteran's separation 
from service, there is no medical evidence which shows any 
blood pressure readings with diastolic pressures 
predominantly of 100 or more.  Therefore, even were the 
altered records used to adjudicate this claim, the claim 
would fail as there is no evidence of a history of diastolic 
pressures of 100 or more with medication required for 
control.  Therefore, the Board finds that with or without the 
altered records, the medical evidence of record does not show 
that any cardiovascular disease including hypertension was 
manifested to a compensable degree within one year following 
the veteran's separation from service, as there is no record 
of treatment or complaint of any cardiovascular disability 
within one year of service in the unaltered medical records, 
and even the altered records do not demonstrate a history of 
diastolic pressures of predominantly 100 or more.

The Board has reviewed the unaltered, reliable medical 
evidence of record.  The earliest reliable evidence of record 
which shows that the veteran complained of or was treated for 
any cardiovascular disability is a May 1967 medical report 
which found the veteran's blood pressure to be 130/105 and 
140/100.  However, those readings were taken almost ten years 
following the veteran's separation from service.  The first 
treatment of record in reliable medical evidence which 
contains a diagnosis of any cardiovascular disability is a 
March 1968 medical report, which provides a diagnosis of 
hypertension.  However, that report is dated over ten years 
following the veteran's separation from service.  
Furthermore, that medical evidence does not in any way relate 
the veteran's hypertension to his service, or show that the 
hypertension is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.

Despite that evidence, the veteran and the appellant have 
procured some medical evidence which the Board feels must be 
discussed.  The evidence of record contains a June 1994 
letter from a Dr. Mathias, who states,

Please be advised I was [the veteran's] 
cardiologist for over four years.  This 
gentleman expired on January [redacted], 1994, 
due to a small diagonal infarction 
followed shortly thereafter by a massive 
inferior infarction.  [The veteran] had 
coronary artery disease that undoubtedly 
was contributed to by his long-standing 
hypertension.  He had hypertension for 
many, many years and had significant 
hypertension even prior to his 
retirement.  Records show that he was 
under treatment for hypertension even 
prior to his retirement from the Air 
Force in 1957.  His heart problem could, 
therefore, be considered service 
connected.

Dr. Mathias also wrote a November 1996 letter in which he 
states, 

[The veteran] had a history of 
hypertension and hypothyroidism.  These 
date back to the late 1950s.  He was on 
therapy for both these conditions 
originally in the late 1950s.  It is 
highly likely that hypertension, which is 
a known risk factor for coronary artery 
disease contributed to the development of 
his myocardial infarction.  It is also 
likely that the hypothyroidism 
contributed to the development of 
coronary artery disease by causing an 
elevation in his cholesterol.

The record also contains a September 1993 letter from a Dr. 
Sickinger, in which he states,

The medical records submitted by [the 
veteran] appear to document his ongoing 
treatment for hypertension while he was 
under active duty.  Indeed a retirement 
physical examination documents blood 
pressure at 112/68 and 130/70 on medical 
therapy.  In reviewing clinic records 
submitted by [the veteran] he had several 
visits within the one year window of his 
retirement date 12/31/57.  On a visit of 
11/4/58 the patient came in for refill of 
medications, blood pressure was not 
documented.  On 2/4/59 the patient again 
came in for refill of medications, blood 
pressure was not documented.  The next 
visit on 7/22/59 blood pressure and pulse 
rate not documented.  In reviewing these 
records I do not have any clinic visits 
from 9/16/57 (the date of his retirement 
physical) until 11/58; perhaps if records 
could be located during this time we 
could determine his hemodynamic status 
during this period with more certainty.  
I suspect that somewhere exist a chart of 
vital signs which are recorded on each 
visit and include pulse rate, blood 
pressure, height and weight.  The one 
elevated blood pressure you and I were 
both referring to with diastolic 
documented of 100-105 occurred in 1972.

In another September 1993 letter, Dr. Sickinger states that,

[The veteran's] thoracical abdominal 
aneurysmal disease may be related to long 
standing hypertension which was well 
documented while he was on active duty 
and treated with Alfamethadopal at that 
time.

Other than those pieces of medical evidence, the medical 
evidence does not demonstrate that any cardiovascular 
disability was incurred in or aggravated by service; that any 
cardiovascular-renal disease, to include hypertension, 
manifested to a compensable degree within one year following 
the veteran's separation from service; that any 
cardiovascular disability was proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service; or that any service-connected disability was a 
principal or contributory cause of the veteran's death.  
Therefore, the Board shall address those physician's letters.

In his June 1994 letter, Dr. Mathias makes reference to the 
fact that the veteran "was under treatment for hypertension 
even prior to his retirement from the Air Force in 1957," in 
providing his opinion that the veteran's "heart problem 
could, therefore, be considered to be service-connected."  
However, the Board has examined the evidence of record and 
has found no evidence which shows that the veteran was 
treated for hypertension while in service.  In fact, the 
veteran himself, in a report of medical history completed in 
December 1957 for retirement purposes indicated that he did 
not have, nor had he ever had, high or low blood pressure.  
The veteran denied any treatment for such on his retirement 
examination, as he denied all other significant medical 
history beyond that specifically noted on the examination 
report, which found his cardiovascular examination to be 
normal.  While the physician, in a report clearly intended to 
advance the appellant's claims for benefits, has stated that 
the veteran was treated for hypertension in service, the 
service medical records show no such treatment.  Therefore, 
the Board rejects Dr. Mathias' opinion as not consistent with 
the evidence of record.  The Board may only conclude that the 
opinion is based upon the subjective history provided by the 
veteran or appellant, or is based upon the altered records 
provided by the veteran.  However, that subjective history 
does not comport with the facts which are of record.  
Therefore, the Board finds that Dr. Mathias' opinion is not 
persuasive and does not serve to establish service connection 
for a cardiovascular disability, as it is in disagreement 
with the evidence of record in that it claims that the 
veteran was treated for hypertension in service, contrary to 
the evidence of record.  In any event, the Board finds that 
physician's opinion unpersuasive as it alleges facts which 
are not demonstrated by the evidence in providing the medical 
opinion.

In Dr. Mathias' November 1996 letter, he states that the 
veteran's hypertension dated back to the "late 1950s" and 
provides an opinion that the veteran's hypertension most 
likely contributed to his myocardial infarction.  However, 
the Board notes that report also apparently relies upon 
altered records supplied by the veteran.  Therefore, the 
Board finds that the November 1996 letter suffers from the 
same innate deficiency as the June 1994 letter, namely that 
it relies upon evidence which has been shown to be altered.  
In any event, that letter merely states that hypertension 
contributed to myocardial infarction.  It also merely states 
that the veteran was treated in the late 1950s.  Therefore, 
the Board finds that letter does not provide any relation 
between any hypertension and service, as the dates provided 
are not specific enough to place any treatment for 
hypertension during the veteran's service or within one year 
following his separation therefrom.  The physician has merely 
used the term "the late 1950s," which does not provide the 
appropriate specificity to relate treatment to active duty or 
to show manifestation of hypertension to a compensable degree 
within one year following separation from active duty.

In his September 1993 letters, Dr. Sickinger states that the 
veteran was treated for hypertension while on active duty.  
He provides the veteran's blood pressure readings from his 
separation examination.  However, according to Dr. Sickinger, 
those blood pressures were "on medical therapy."  There is 
no evidence of record to support that conclusion by Dr. 
Sickinger.  The veteran himself, in a report of medical 
history completed the same day, indicated that he did not 
have, nor had he ever had high blood pressure.  Furthermore, 
the retirement examination, as contained in the evidence of 
record, does not show those blood pressures to be "on 
medical therapy."  Furthermore, while Dr. Sickinger claims 
that the veteran was treated for hypertension while on active 
duty, his contention is simply not supported by the evidence 
of record.  The veteran's service medical records do not show 
any treatment for hypertension, and the veteran himself 
denied having high blood pressure at separation.  
Furthermore, his blood pressure at separation was within 
normal limits and is not shown to have been "on medical 
therapy," as Dr. Sickinger alleges.  Dr. Sickinger alleges 
treatment for hypertension with Alfamethadopal while the 
veteran was on active duty.  However, that also is simply not 
shown by the evidence of record.  While Dr. Sickinger quotes 
a treatment history for the veteran, which seems to be the 
altered version of the veteran's records, his recitation does 
not provide evidence that any hypertension manifested to a 
compensable degree, which would require diastolic blood 
pressures of predominantly 100 or more.  He states that no 
blood pressures are shown.  Dr. Sickinger speculates, given 
the altered medical evidence, that a chart exists elsewhere 
showing the veteran's blood pressures for those visits.  The 
veteran's record were requested and no such chart was 
present.  It seems more likely to the Board that no such 
chart exists, since the unaltered records demonstrate that 
the veteran was not being treated for any hypertension.

In sum, the Board finds those medical opinions, inasmuch as 
they seem to show that the veteran was being treated for 
hypertension in service or that they seem to show that the 
veteran was being treated for hypertension within a year 
following his separation from service, to be not credible or 
persuasive evidence.  Those medical opinions are clearly 
based on altered medical records which do not comport with 
the unaltered medical evidence of record, which does not show 
any treatment for hypertension in service or within one year 
thereafter.  They are apparently based upon altered medical 
evidence and were procured in furtherance of claims for 
benefits.  Therefore, the Board rejects those medical 
opinions and finds that they are not sufficient to establish 
a nexus between the veteran's service and any hypertension as 
they are based on false evidence.  The Board finds that the 
contemporary medical records with their contrary evidence, 
the finding of a normal cardiovascular examination upon 
separation from service, and the veteran's own denial of ever 
having had hypertension at the time of his retirement 
examination, to be more persuasive in showing that the 
veteran did not have and was not being treated for 
hypertension during service or within one year following his 
separation therefrom.

In his November 1996 letter, Dr. Mathias also states that 
"it is...likely that the hypothyroidism contributed to the 
development of coronary artery disease by causing an 
elevation in his cholesterol."  The Board concedes that the 
veteran was treated for hypothyroidism in service, and that 
he had established service connection for hypothyroidism at 
the time of his death, albeit at a noncompensable level of 
disability.  However, the Board finds that the evidence does 
not show that hypothyroidism was a principal or contributory 
cause of the veteran's death, or that the cardiovascular 
disability which was the cause of the veteran's death was 
proximately due to or the result of the veteran's service-
connected hypothyroidism.

The Board notes that the veteran's death certificate 
attributes his death to cardiogenic shock due to (or as a 
consequence of) myocardial infarction due to (or as a 
consequence of) coronary disease.  As hypothyroidism is not 
listed on the death certificate, and not shown in the 
evidence to be the immediate or underlying cause of death or 
related thereto, the Board finds that hypothyroidism was not 
a principal cause of the veteran's death.  The Board finds 
Dr. Mathias' tenuous chain of causation not sufficient to 
meet the "related thereto" provision of the regulation in 
determining whether a disability is related to the underlying 
or immediate cause of death.

The Board further finds that the veteran's service-connected 
hypothyroidism is not shown to have contributed substantially 
or materially to the veteran's death, combined to cause 
death, or to have aided or lent assistance to the production 
of death.  The Board notes in that regard that the 
regulations demand that it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Here, the evidence 
does not show causation.  The evidence also does not show 
that the veteran's hypothyroidism resulted in debilitating 
effects and general impairment of health to an extent that 
would render the veteran materially less capable of resisting 
the effects of the disease or injury primarily causing death, 
that is less capable of resisting the effects of coronary 
disease.  While a physician has opined that the veteran's 
hypothyroidism resulted in elevated cholesterol and 
contributed to the development of coronary artery disease, 
the regulation requires that a condition result in 
"debilitating effects and a general impairment of health to 
an extent that would render the veteran materially less 
capable of resisting the effects of" the coronary artery 
disease which caused his death.  However, the evidence does 
not show that the veteran's hypothyroidism resulted in any 
debilitating effects or general impairment of health of that 
nature envisioned by the regulation, such that he was 
"materially less capable of resisting the effects" of 
coronary artery disease.  The evidence relates more to a 
tenuous causative chain rather than any debilitation which 
may have rendered the veteran incapable of resisting the 
effects of coronary artery disease.  Furthermore, the 
evidence of record does not show that hypothyroidism had a 
material influence in accelerating death.  Therefore, the 
Board finds that the veteran's service-connected 
hypothyroidism was not a contributory cause of his death.

However, the Board notes that the argument could be advanced 
that the veteran's cardiovascular disability, which was the 
cause of his death, was proximately due to or the result of 
his hypothyroidism, and thus should have been service-
connected on a secondary basis pursuant to 38 C.F.R. § 3.310.  
However, the Board finds that such was not the case.  Dr. 
Mathias has opined that hypothyroidism caused the elevation 
of the cholesterol level, and thus contributed to the 
veteran's coronary artery disease.  The Board finds that 
relationship too remote to constitute proximal causation, or 
for coronary artery disease to be considered the result of 
hypothyroidism.  Proximate causation is a legal concept which 
envisions that without one event occurring, the next would 
not have.  Dr. Mathias' opinion was that the veteran's 
hypothyroidism caused elevated cholesterol, which contributed 
to the development of hypertension.  That opinion does not 
demonstrate that in the absence of the veteran's 
hypothyroidism he would not have developed hypertension, such 
that his hypothyroidism may be seen to be the proximate cause 
of the hypertension.  The Board further finds that the fact 
that the veteran's service-connected hypothyroidism may have 
caused elevated cholesterol does not show that it caused 
coronary artery disease.  Although the physician has opined 
that elevated cholesterol contributed to coronary artery 
disease, the Board finds that coronary artery disease can not 
be said to have resulted from the veteran's hypothyroidism.  
In addition, there is no evidence of record which shows that 
any service-connected disability, to include the veteran's 
hypothyroidism, aggravated his nonservice-connected coronary 
artery disease or any other cardiovascular disability.

The Board also notes that although the veteran's inservice 
medical records relate treatment for syphilis and lues, there 
is no competent medical evidence of record which shows that 
either condition was a principal or contributory cause of 
death, or that any cardiovascular disability was proximately 
due to or the result of either condition.

In sum, the Board finds that the competent, unaltered medical 
evidence does not show that the veteran had any 
cardiovascular disability, to include hypertension, during 
his active duty service, nor does the competent, unaltered 
medical evidence show that cardiovascular-renal disease, 
including hypertension, manifested to a compensable degree 
within one year following the veteran's separation from 
service, or was proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
Furthermore, the Board finds that the competent medical 
evidence of record does not show that any inservice 
hypothyroidism resulted in any cardiovascular disability or 
was the proximate cause of any cardiovascular disability, nor 
does the competent medical evidence show that hypothyroidism 
was a principal or contributory cause of the veteran's death.  
In addition, the Board finds that the evidence of record does 
not show that a service-connected disability was a principal 
or contributory cause of the veteran's death.  Finally, the 
Board finds that evidence does not show that the veteran's 
service-connected right knee disability, left knee 
disability, tinnitus, sinusitis, hemorrhoidectomy, or 
hypothyroidism was a principal or contributory cause of his 
death.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for the cause of the 
veteran's death are not met, and the appellant's claim 
therefor is denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (1998).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

